Citation Nr: 1332998	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  08-37 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable initial disability rating for residuals of bilateral flash burns with corneal foreign body injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 through May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for residuals of bilateral flash burns with corneal foreign body injury, with a noncompensable disability rating, effective from March 6, 2008.  A timely Notice of Disagreement (NOD) asserting entitlement to a higher initial disability rating was received from the Veteran in June 2008.  After a Statement of the Case (SOC) was issued in October 2008, the Veteran perfected his appeal in November 2008, via VA Form 9 substantive appeal.

The Veteran testified before a former member of the Board during a video conference hearing held in October 2009.  In a July 2013 letter, the Veteran was notified that the member was no longer employed by the Board.  In accordance with 38 CFR 20.707, he was provided the option of requesting a new hearing before a current Board member.  In his reply, received later that month, he notified the Board that he did not wish to have a new hearing.

The Board also notes that this matter was previously remanded in March 2010 for additional claims development, to include contacting the Veteran to ask that he identify any additional treatment received for his eyes since March 2008; efforts to obtain the records for any treatment identified by the Veteran; completing any other development deemed necessary by the Appeals Management Center (AMC); and readjudicating the issue on appeal.  The AMC has undertaken efforts to comply with these remand instructions, and this matter now returns to the Board for its de novo consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the further delay in the resolution of the Veteran's appeal, the Board finds that this matter must be remanded again for further claims development.

In his claims submissions, during his October 2009 hearing, and during private and VA treatment, the Veteran reported that he has experienced multiple symptoms which include decreasing peripheral vision that affected his ability to work in confined spaces and caused him to bump his head and walk into things.  During VA treatment in July 2010, the Veteran reported that he had been let go from his job because his "medical restrictions" interfered with his ability to complete job requirements.  In an August 2012 statement, the Veteran reported that he had not been employed since 2010, when he was working as a heating and air conditioning technician.

Essentially consistent with the Veteran's reported symptoms, a private November 2009 opinion from Dr. S.F.L. states that the Veteran appeared to be experiencing superior visual field loss that was of unknown etiology.  Dr. S.F.L. recommended that the Veteran undergo an MRI to rule out possibilities as to the etiology of his decreased visual field.

The Veteran was subsequently afforded a VA examination in June 2010, at which time, he continued to report worsening blurry vision and diminishing peripheral vision.  Interestingly, the VA examiner determined that there was no evidence of visual field defect, and apparently for that reason, did not elaborate upon the Veteran's ongoing and consistent complaints of diminished peripheral vision or Dr. S.F.L.'s earlier positive findings of decreased visual field.  In view of the Veteran's persistent complaints of diminished peripheral vision, which are supported by the apparent subjective findings reported by Dr. S.F.L., the Board finds that the June 2010 VA examiner's opinion is incomplete.  In view of the same, the Veteran should be arranged to undergo a new VA examination to ascertain the severity of any disability resulting from his service-connected residuals of bilateral flash burns with corneal foreign body injuries, to include any resulting loss of visual acuity or loss of visual field.  38 C.F.R. §§  3.159(c)(4).  The examination must be performed by a licensed optometrist or ophthalmologist, and must be conducted in a manner that is in full accordance with the provisions pertaining to eye examinations under 38 C.F.R. §§ 4.75-4.78.

Prior to arranging the examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his eyes since April 2011.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103  and 5103A, the need for additional evidence regarding his claim of entitlement to a compensable initial disability rating for residuals of bilateral flash burns with corneal foreign body injuries.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of his service-connected eye disabilities.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his eyes since April 2011.

2.  Make efforts to obtain the records for any post-service treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file. If such efforts yield negative results, a notation to that effect should be inserted in the file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination with a licensed optometrist or licensed ophthalmologist, to determine all manifestations and residuals of the Veteran's service-connected residuals of bilateral flash burns with corneal foreign body injuries.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed in a manner that is in accordance with the applicable regulations.

Upon review of the record and examination of the Veteran, the examiner should describe in detail any impairment of visual acuity (to include central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent), loss of visual field (as shown during Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability), and/or impairment of muscle function (as shown according to Goldmann perimeter chart identifying the four major quadrants).  All findings from such testing should be reported, also in accordance with the provisions under 38 C.F.R. §§ 4.75 through 4.78.  The examiner should also identify the disease, injury, or pathologic process responsible for any found impairment.  In that regard, the examiner's opinion should include a discussion as to whether any noted impairment of visual acuity, loss of visual field, or impairment of muscle function is at least as likely as not (at least a 50 percent probability) the result of the Veteran's in-service flash burn injuries, or alternatively, the result of scarring on the Veteran's eyes related to his in-service flash burn injuries.

If the examiner ultimately concludes that there is no evidence of any loss in field of vision, the examiner should provide a rationale for this conclusion which includes a discussion and explanation as to why the Veteran's previous subjective complaints of diminished peripheral vision and Dr. S.F.L.'s earlier November 2009 findings of superior visual field loss are invalid or do not demonstrate loss in field of vision.

The examiner should also describe any functional loss pertaining to the eye disability, as well as the frequency and duration of any incapacitating episodes (i.e., acute symptoms related to the Veteran's eye disability that have required bed rest prescribed by a physician and treatment by a physician).  The examiner should also describe any impairment in the Veteran's occupational functioning attributable to his eye disability.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of entitlement to a compensable initial disability rating for residuals of bilateral flash burns with corneal foreign body injuries should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


